Title: From John Adams to Pa., Citizens of York, 30 May 1800
From: Adams, John
To: York, Pa., Citizens of



To the Corporation and Inhabitants of the Borough of YorkFellow CitizensYork. May 30 1800



I receive with much satisfaction this friendly Address.
In revisiting the great Counties of Lancaster and York, after an Interval of nearly three and twenty years, I have not only received great Pleasure from the Civilities of the People which have deserved my grateful Acknowledgments,: but a much higher delight from the various Evidence of their happiness and Prosperity. The multiplication of Inhabitants, the increase of Buildings for Utility Convenience and ornament, & the extensive Improvements of the soil, have every where given to the Appearances around Us, a Polish, in some measure resembling these Countries where Art, skill and Industry have been exhausted in giving the highest finishings to the Cultivation of the Lands for many hundreds of years.
In return for your kind Wishes I pray for the Confirmation and Extension to you & your Posterity of evry Blessing you enjoy

John Adams